Order entered January 13, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00556-CR

                             JASON ALLEN SKINNER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-00955-M

                                             ORDER
          On November 20, 2014, we ordered court reporter Belinda Baraka to file the complete

reporter’s record in this appeal by 4:00 p.m. on December 31, 2014. Because the record was

already more than four months overdue, we warned Ms. Baraka that if she did not file the record

by the date and time ordered, we would order that she not sit as a court reporter until she files the

record in this appeal. Nevertheless, to date, Ms. Baraka has not filed the reporter’s record in this

appeal.

          Accordingly, we ORDER Belinda Baraka, official court reporter of the 194th Judicial

District Court, to file the complete reporter’s record in this appeal, including all exhibits admitted

into evidence, by 4:00 P.M. on JANUARY 20, 2015.
        We further ORDER that Belinda Baraka not sit as a court reporter until she files the

complete record, including all exhibits, in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; the Dallas County Auditor’s Office; and to counsel

for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE